Cook, J.,
dissenting. I agree with the BTA’s decision that the plain language of R.C. 5733.052(B) requires that each taxpayer seeking to combine its net income with another taxpayer’s file a timely report setting forth that information. R.C. *1285733.052(B) states that “[a] combination of net income may also be made at the election of any two or more taxpayers * * * in a timely report.” It is undisputed that Henley did not make an election, in a timely report, to combine its net income with that of Roxane. As a result of Henley’s failure to make that election in a timely report, neither it nor Roxane is part of a valid combination. Accordingly, I dissent and would affirm the decision of the BTA.
Moyer, C.J., and O’Neill, J., concur in the foregoing dissenting opinion.